DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14 and 17-20, the prior art does not teach “…a driving element for driving a to-be-driven element, wherein the driving element and the to-be-driven element are coupled in series between a first operating voltage terminal and a second operating voltage terminal; and the driving element is configured to provide a driving signal to the to-be-driven element and control an on-state duration of a current path between the first operating voltage terminal and the second operating voltage terminal; the driving element comprises a driving sub-circuit, a writing sub-circuit and a gray scale control sub-circuit; the writing sub-circuit is coupled to a first scanning signal terminal, a first data signal terminal and the driving sub-circuit; and the writing sub-circuit is configured to write a first data voltage provided by the first data signal terminal into the driving sub-circuit under control of the first scanning signal terminal; the gray scale control sub-circuit is coupled to a driving control signal terminal, a second scanning signal terminal, a second data signal terminal and the driving sub-circuit; the gray scale control sub-circuit is configured to transmit a first operating voltage provided by the first operating voltage terminal to the driving sub-circuit under control of the driving control signal terminal; the driving sub-circuit is configured to generate the driving 
Regarding claim 15, the prior art does not teach “…the driving circuit comprising first to seventh transistors, a first capacitor, a second capacitor, a driving transistor, a reset control signal terminal, a driving control signal terminal, a first data signal terminal, a second data signal terminal, a first scanning signal terminal, a second scanning signal terminal, a first operating voltage terminal, a first voltage terminal, and a second voltage terminal, wherein the driving control signal terminal is coupled to a gate electrode of the first transistor and a gate electrode of the second transistor, the first data signal terminal is coupled to a first electrode of the fifth transistor, the second data signal terminal is coupled to a first electrode of the third transistor, the first scanning signal terminal is coupled to a gate electrode of the fifth transistor and a gate electrode of the sixth transistor, the second scanning signal terminal is coupled to a gate electrode of the third transistor, the first operating voltage terminal is coupled to a first electrode of the first transistor, the first voltage terminal is coupled to one terminal of the first capacitor, the second voltage terminal is coupled to one terminal of the second capacitor, the reset control signal terminal is coupled to a gate electrode of the seventh transistor, the reset voltage terminal is coupled to a first electrode of the seventh transistor, a second electrode of the first transistor and a second electrode of the fifth transistor are coupled to a first electrode of the driving transistor, the other terminal of the second capacitor, a second electrode of the sixth transistor and a second electrode of the seventh transistor are coupled to a gate electrode of the driving transistor, a first 
Regarding claim 16, the prior art does not teach “…the driving circuit comprising first to seventh transistors, a first capacitor, a second capacitor, a driving transistor, a reset control signal terminal, a driving control signal terminal, a first data signal terminal, a second data signal terminal, a first scanning signal terminal, a second scanning signal terminal, a power voltage terminal, a first voltage terminal, and a second voltage terminal, wherein the driving control signal terminal is coupled to a gate electrode of the first transistor and a gate electrode of the second transistor, the first data signal terminal is coupled to a first electrode of the fifth transistor, the second data signal terminal is coupled to a first electrode of the third transistor, the first scanning signal terminal is coupled to a gate electrode of the fifth transistor and a gate electrode of the sixth transistor, the second scanning signal terminal is coupled to a gate electrode of the third transistor, the power voltage terminal is coupled to a second electrode of the fourth transistor, the first voltage terminal is coupled to one terminal of the first capacitor, the second voltage terminal is coupled to one terminal of the second capacitor, the reset control signal terminal is coupled to a gate electrode of the seventh transistor, the reset voltage terminal is coupled to a first electrode of the seventh transistor, a second electrode of the first transistor and a second electrode of the fifth transistor are coupled to a first electrode of the driving transistor, the other terminal of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et. al. [2020/0243013], Li [2018/0211592], Van Lier et. al. [2015/0348473], Miyake [2014/0291640], Yamashita et. al. [2014/0175447], Kimura [2009/0002586].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625